July 20, 2007 Investor Update 1 Certain matters discussed in this presentation are “forward-looking statements” intended to qualifyfor the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995.In particular, the Company’s statements regarding trends in the marketplace and potential futureresults are examples of such forward-looking statements. The forward-looking statements includerisks and uncertainties, including, but not limited to, restrictions imposed by the Company’soutstanding indebtedness, changes in the cost and availability of polymers,demand for theCompany's services and products, business cycles and other industry conditions,the Company'sability to manage inventory and to develop technology and proprietary know-how,the Company’slack of asset diversification,its ability to attract and retain key personnel, litigationrisks,international risks, operational risks, and other factors detailed in the Company's form 10-Kfor the fiscal year ended September 30, 2006. The factors discussed herein and expressed from timeto time in the Company's filings with the Securities and Exchange Commission could cause actualresults and developments to be materially different from those expressed in or implied by suchstatements. The forward-looking statements are made only as of the date of thispresentation, andthe Company undertakes no obligation to publicly update such forward-looking statements to reflectsubsequent events or circumstances. With 19 locations in 10countries, ICO producescustom polymer powders andremains an industry leader insize reduction, compoundingand other tolling services forplastic and non-plasticmaterials. ICO's BayshoreIndustrial subsidiary producesspecialty compounds,concentrates and additivesprimarily for the plastic filmindustry. About the Company 3 Additiveproducer:CIBA, Teknor Oil & GasExplorationandProduction Ethane,Propane,Naphtha PolymerProducers:PE, PP, PS,PVC End ProductConverters: tankproducers,film manufacturers,toy makers,molders Ethylene,Propylene,Styrene, VinylChloride RefineryProcesses ASSETS UTILIZED Processors:ICO Polymers/BayshoreIndustrial Drilling rigs,productionequipment, etc. Additives PolymerizationReactors Compounding/grinding Injection molding,blow molding,rotational molding MonomerProduction PostReactorProcessing ICO’s “Fit” in the Value Chain 4 Compounds, including ConcentratesProduced by Bayshore Industrial Products & Services Custom Powders for Rotational molding ■ Proprietary ICORENE® and COTENE® product lines sold across the globe ■ Business built on value-adds, such as: - Grades tailored to client, driven by application - R&D and technical sales support worldwide- Partnering with key customers Other Polymer Markets ■ Proprietary ICOTEX™ and ICOFLO™ lines - for textiles and carrier powders for masterbatch customers■ ECORENE™ - an environmentally friendly family of thermoplastics with a unique combination of properties well-suited for a variety of markets■ Regional expertise in other areas such as the oilfield service and metal coating industries ■ Products primarily for the plastic film industry■ Products produced include: - Masterbatches - Concentrates - Specialty compounds ■ Markets served - North America and selected export markets 5 ■ Ambient Grinding - high-volume, low value-add service ■ Cryogenic Grinding - greater value-add and requiring more technical expertise to serve the market ■ Jet Milling - greater value-add and requiring more technical expertise ■ Other related services: - Compounding - Blending - Packaging - Warehousing Products & Services ■ Wide range of tolling opportunities globally, including: - Rotomolding - Oilfield services - Textiles - Metal coatings - Agricultural - Paints - Wood composites - Soaps/cosmetics Tolling Processing services 6 Historical Financial Performance $ in millions, except per share data Q2 2007 Q2 2006 Q1 2007 FY 2006 FY 2005 Revenues $94.7 $79.5 $86.3 $324.3 $296.6 Gross Profit 17.3 15.4 14.5 63.1 53.5 Gross Margin 18.3% 19.3% 16.8% 19.5% 18.0% Operating Income 6.9 4.9 4.3 21.3 8.2 Income from Continuing Operations 5.5 3.0 2.6 13.5 5.0 EPS-Diluted from Continuing Operations $0.20 $0.09 $0.09 $0.43 $0.11 Volumes (Metric Tons) 82,000 80,000 76,000 321,000 294,000 Cash Flow from Continuing Operating Activities $6.6 $2.7 $5.5 $13.5 4.8 Cash Flow from Investing Activities (1.5) (2.7) (1.7) (8.1) (4.1) $ 5.1 $ - $3.8 $5.4 $0.7 7 Historical Financial Performance- Cont’d$ in millions March 31, 2007 September 30, 2006 September 30, 2005 Cash $ 1.6 $ 17.4 $ 3.2 Total Debt 51.2 43.5 33.6 Working Capital, minus cash 43.8 40.1 38.1 Equity 76.4 91.7 77.1 Debt-to-capitalization 40.1% 32.2% 30.4% 8 Operating Margin Breakdown 2004-March 2007 9 Operating Income, Assets, ROA% by Business Segment 10 Value Creation Opportunities - FY 2007 and Beyond ■ Cultivate global customer relationships ■ FY 2007 expansion into the Middle East (Dubai) ■ Capitalize on current market strength in Australia ■ FY 2007 expansion of compounding capacity in Malaysia ■ Aggressively grow oilfield service product sales ■ Further develop strategic raw material supply relationships ■ Profitably grow our business in Brazil ■ Continue overall growth and take advantage of operating leverage (i.e. cost control) 11
